Citation Nr: 0713558	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-23 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's child for 
Dependence and Indemnity Compensation (DIC) purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to April 
1949.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that she did not qualifying as a 
"child" of the veteran as defined in pertinent VA 
regulations.

In March 2007The appellant testified before the undersigned 
Veterans Law Judge at a video conference hearing.  A 
transcript of that hearing is in the claims folder.


FINDING OF FACT

The appellant is shown to have been born in 1941 and she is 
not a child for VA compensation purposes.


CONCLUSION OF LAW

The appellant is not a child for VA compensation purposes and 
she is not eligible for DIC benefits.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  During the pendency 
of this appeal, the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  The United States Court 
of Appeals for Veterans Claims has held that where the law is 
dispositive and where there is no reasonable possibility that 
any assistance would aid in substantiating a claim on appeal 
the VCAA is not for application.  See Wensch v. Principi, 15 
Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
232 (2000) (holding that the VCAA was inapplicable to a 
matter of pure statutory interpretation).  The Board finds 
the issue on appeal is a matter of pure statutory 
interpretation and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death.  38 U.S.C.A. § 101(14) (West 2002); 
38 C.F.R. § 3.5 (2006).

VA law also provides that the term child of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the facts are not in dispute and the record 
shows the appellant is the veteran's daughter.  The veteran 
is shown to have died in February 1992.  Records also show 
that the appellant was born in February 1941 and that she was 
married in January 1977.  The appellant does not assert and 
the evidence does not indicate she became permanently 
incapable of self-support before reaching the age of 18.  In 
fact, she affirmatively testified before the undersigned that 
she did not become disabled prior to age 18.  

As the appellant is shown to have been born in 1941, and is 
not shown to have been permanently incapable of self-support 
before reaching the age of 18, the Board finds she is not a 
child for VA compensation purposes.  Therefore, basic 
eligibility for DIC benefits as the veteran's child is not 
warranted.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the veteran's child for DIC 
purposes is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


